Citation Nr: 1534491	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  06-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to June 1965.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2012, the Board denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a February 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component and remanded the claim for readjudication.

In December 2014 the Board, denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  Pursuant to a June 2015 Joint Motion for Remand and Court Order, the Court vacated and remanded the Board's December 2014 denial in this matter for readjudication consistent with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral foot disorder is not manifested symptoms of extreme tenderness of the plantar surface and severe spasm of the tendo Achilles on manipulation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The RO provided the Veteran pre-adjudication notice by a letter dated in May 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, the RO issued complete notice a March 2006 letter and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran has been afforded due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file. VA further afforded the Veteran appropriate VA medical examinations.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims



II.  Claims For Increase

In January 2001, the RO granted service connection for bilateral pes planus with plantar fasciitis and tarsal tunnel component and assigned a 30 percent disability rating for that condition.  In September 2004, the Veteran requested an increased disability evaluation for his foot based on "I've been given orthopedic appliances to wear for my foot condition."  In November 2005, the Veteran stated that he sought "the maximum 50% evaluation as there are severe painful symptoms not relieved by shoe inserts, therapy or medications."  In June 2006, the Veteran argued that an increased evaluation was warranted "as the orthotic appliance for this condition is not helping, in fact, I feel it's making the condition worse."

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Generally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating a disability of the musculoskeletal system, consideration must be given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5276 provides a 30 percent evaluation for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

VA treatment record dated in April 2003 shows that the Veteran reported continued soreness in the feet, even when wearing arch support.  Likewise, an August 2004 VA treatment record shows complaints of constant bilateral foot pain from the lateral aspect of his feet into his heels that made it difficult for him to walk long distances.  History of pes planus and plantar fasciitis was noted.  A December 2004 VA podiatry record reflects that the Veteran wore orthotics in his shoes at all times and that he had pain with walking up and down stairs.  Objectively, there was pain of the Achilles tendon and bilateral collapsing pes planus with weight bearing although there was no pain in the arch area or upon palpation of the other areas of the foot, except the ankle areas.  Pes planus and anterior ankle joint arthritis were assessed, and new orthotics ordered.

Report of VA examination dated in May 2005 reflects complaint of pain in both feet, improved a little with orthotics.  Specifically, he reported sharp pain in the posterior ankle areas every day with symptoms worsening with walking up stairs or inclines.  Significant bilateral pes planus when standing was found along with very slight heel valgus when standing.  The Veteran had tenderness to palpation in the posterior aspect of both ankles, as well as in the anterior ankle and mid-foot area, but no pain or tenderness on the plantar aspect of the foot or heel.  Significant bilateral pes planus was assessed.  No plantar fasciitis or tarsal tunnel syndrome in either foot was found.

In December 2005 correspondence to VA, the Veteran reported that he had severe painful symptoms not relieved by orthotic devices.  In June 2006 correspondence, the Veteran indicated that his shoe inserts had worsened his condition.

Report of VA examination dated in August 2007 reflects complaints of constant bilateral foot pain, described as level of 6 out of 10, increased with standing or walking 5 to 10 minutes, along with frequent limping and the need to use a cane due to constant heel pain and chronic burning sensation of his heels.  The Veteran reported that he treated his symptoms with hot water soaks, stretches, and insoles.  Objectively, there was positive tenderness with palpation of both heels and there was also tenderness along the metatarsal tunnel component of both feet.  Weight-bearing on standing showed bilateral pes planus.  Bilateral Achilles tendons showed very slight valgus at 5 degrees on the left and 3 degrees on the right.  There was no Achilles tenderness on manipulation.  When asked to take a few steps in the room, the Veteran's gait was initially normal, but then he started to walk with a limp.  He was then using a cane.  Bilateral pes planus with current bilateral plantar fasciitis and tarsal tunnel component was assessed.

Report of VA examination dated in September 2010 reflects complaints of foot pain.  Examination noted adequate muscle strength bilaterally.  The Veteran had approximately 15 degrees of ankle dorsiflexion bilaterally and his feet were maximally pronated when weight-bearing.  The calcaneus bones were slightly everted.  He had no pain with range of motion.  He had an antalgic gait and walked with a cane, although the examiner found no functional limitation on standing and walking secondary to the feet, but rather secondary to his back condition.  The examiner assessed bilateral pes planus with mild impact on activities of daily living.

A March 2011 report of VA examination for tinea pedis reflects that the Veteran walked with a cane, which the Veteran attributed to a knee disability.  Examination of the feet showed no plantar callosities.  He had rectus foot type bilaterally and was very pronated.  He had approximately 15 degrees of ankle joint dorsiflexion bilaterally and with weight-bearing he was maximally pronated. The calcaneus was everted. He had no pain with range of motion testing.  Gait analysis was deferred by the Veteran.  The Veteran was able to walk without a cane, but reported that he used a cane due to a left knee problem.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The criteria for a 50 percent disability evaluation for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

While the evidence of record establishes that the Veteran's bilateral foot disorder is manifested by symptoms of marked pronation and inward displacement, neither extreme tenderness of the plantar surfaces of the feet nor severe spasm of the tendo Achilles on manipulation is shown.  It is true that "it is not expected . . . that all cases will show all the findings specified [in an applicable Diagnostic Code]."  38 C.F.R. § 4.21.  However, as indicated above, the criteria in Diagnostic Code 5276 are conjunctive and the Board may not simply disregard one element at its discretion.  See Melson, supra.  In this case, although the Veteran's attorney argued on appeal that the Veteran's symptoms more nearly approximated the criteria for a 50 percent evaluation under 38 C.F.R. § 4.7, the Board finds that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable, as here, and that 38 C.F.R. § 4.21 does not abrogate the conjunctive reading of the criteria.  See Tatum, supra.

The evidence of record does not show extreme tenderness of the plantar surface of the foot as required by criteria for a 50 percent rating.  The Veteran has consistently reported foot and ankle soreness and pain without actually mentioning that his pain involves the bottom of his feet.  Neither VA treatment records nor VA examination reports reflect extreme pain or "extreme tenderness" of the plantar surface, i.e. the bottom of the foot, but rather show tenderness of the ankle joint and mid-foot as opposed to the plantar surface.  The VA podiatry examiner in December 2004 noted that the Veteran's complaints of pain may be due to ankle arthritis.  But more notably, examinations of the feet showed no tenderness (extreme or otherwise) of the plantar surface of the feet in December 2004, May 2005, September 2010, and March 2011.  Also, even assuming arguendo that plantar fasciitis is the same as plantar tenderness, the Board finds that "extreme" tenderness is not shown.  The Veteran reported pain that can reach the level of 7-8/10.  However, the Board finds that this is incongruous with the absence of any specific clinical finding for "extreme" tenderness or some other like-characterization of the degree of severity of the plantar fasciitis on evaluation of the feet.  It is further incongruous with the Veteran's report in August 2004 that he could walk long distances (although with difficulty) and his December 2005 report that he self-treated with hot water soaks, stretches and insoles.  In this regard, it defies belief that "extreme" tenderness or pain would not be accompanied by at least over-the-counter pain medication or a medical visit to better manage the symptom.  As such, the Board finds that the Veteran's report or suggestion of extreme tenderness or pain has diminished probative value even though is competent to report such matters.  Layno, supra.

Notwithstanding the above, even were the Board to accept that the Veteran's constant foot pain reasonably was tantamount to "extreme tenderness of the plantar surface," neither the lay nor the medical evidence shows "severe spasm of the tendo Achilles on manipulation."  The Board notes that the diagnostic criteria requires very specifically a showing of severe spasm of the tendo Achilles on manipulation, setting aside whether it is improved by orthopedic shows or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In this case, spasm-severe or otherwise-is not shown by the lay or medical record.  If the Veteran had experienced this symptom, it is reasonable to expect that he would have reported this during his VA examinations or other foot treatment.  Thus, to the extent that the Veteran suggests the presence of severe spasm of the tendo Achilles on a manipulation, the Board finds that this suggestion has little probative value.  Notably, the Veteran and his representatives have not argued any other symptomatology that is akin to severe spasm of the tendo Achilles to merit the assignment of the next higher rating.

The Board has considered functional impairment caused by the Veteran's bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  However, there is no loss of motion or pain with range of motion of the feet and, to the extent that the Veteran ambulates with an assistive device, he has reported that this is because of other problems, such as his knee and back, and the Veteran has reported that he can ambulate without the cane.  See Report of VA Examination (March 2011).  There is no functional limitation on walking and standing caused by the condition and only mild impacts on activities of daily living.  See Report of VA examination in (September 2010).  The Board is sympathetic to the Veteran's report of pain, which he has consistently reported as the dominant symptom; however, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, absent findings for pes cavus, weak foot (atrophy of the musculature, disturbed circulation, or foot weakness), metatarsalgia, hallux valgus, hallux rigidus, or hammer toe, the Board finds that a higher or separate disability evaluation is not warranted based on other foot disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Also, there is no evidence of loss of use of a foot such that the Veteran would be better served by amputation and prosthesis.  38 C.F.R. §§ 4.63, 4.71a (2014).

In regard to Diagnostic Code 5284, which the Veteran argues should be used to assign a higher or separate evaluation (as his plantar fasciitis and tarsal tunnel component are not adequately contemplated by Diagnostic Code 5276), the Board finds that neither a higher nor separate rating is available to the Veteran under this provision.  First, Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries.  Although a 40 percent rating with actual loss of use of the foot may be assigned, there is no loss of use of either foot shown here.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

Second, the Board finds that Diagnostic Code 5284 is not the most appropriate code to apply in the Veteran's case because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities; whereas. Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and deformity), and functions that are affected (pain on manipulation) by pes planus with plantar fasciitis and tarsal tunnel component.  Also, VA's General Counsel (GC) precedential opinion advises that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the GC Opinion do not expressly include plantar fasciitis and tarsal tunnel component, there is nothing in the criteria of Diagnostic Code 5284 that precludes consideration of these disorders.  Nevertheless, the Board reasons that the Veteran's right the symptoms associated therewith, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284.  Lastly, the Board finds that to rate the Veteran's plantar fasciitis and tarsal tunnel component separate from his bilateral pes planus would amount to pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The symptoms associated with the Veteran's bilateral foot disorder are not separate and distinct manifestations ratable under different Diagnostic Codes.   See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Therefore, after considering the above, the Board finds that the Veteran is appropriately rating under Diagnostic Code 5276, which is consistent with what the Court has referred to as "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one ...") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

The claim is denied.  Because there is no distinct period of time during this appeal that the disability warranted a higher evaluation, a staged disability evaluation is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings).  As the evidence is roughly in equipoise, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Lastly, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


